Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Applicant has stated in the specification ([0070], 1st sentence) that Fig. 1 illustrates a conventional approach. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1, 4 - 5, 8, 10, 19, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Indiresan et al. (US 20210226879).

Regarding claim 1, Indiresan discloses a method for managing network status information in a network (Abstract; [0003]), the method comprising, at a network node (Fig. 1, Node C):
receiving a network status update from another node in the network (Fig. 1, Node C receives data packet 108 from node A; [0026]; Fig. 5, block 504 discloses issue with network, wherein the status is interpreted as the issue with the network), the network status update indicative of a change in network conditions ([0028] discloses changing network conditions);
adjusting, based on a direction corresponding to travel of the network status update from the other network node to the network node, content of at least one counter field included in the network status update ([0003] discloses “As the IPv4 packet travels through the network, each router on route to the packet's destination may reduce the TTL value in the packet”; [0027] discloses “Some examples of an expiration field include a TTL, a hop limit, a counter, a timestamp, or the like …. As the data packet 108 is relayed through the network by the nodes 104-A to 104-E, the expiration field of the data packet 108 can be decremented..”; Fig. 1 shows direction of packet flow), wherein the at least one counter field tracks aspects of a net distance travelled by the network status update from an origin thereof ([0027] discloses “For instance, if the expiration field is a counter (e.g., a TTL, a hop limit,…” ; wherein the net distance is interpreted as the number of hops traveled), 
and propagating or refraining from propagating the network status update to one or more further network nodes based at least in part on said content of the at least one counter field either prior to or following said adjusting ([0027], last sentence discloses “For example, if Node C 104-C decreases a value of the counter and identifies that the value of the counter has reached zero, Node C 104-C may refrain from forwarding the data packet 108 to node D 104-D or to any other node in the network and may discard the data packet 108”;wherin if not zero the packet is forwarded).

Regarding claim 4, Indiresan discloses adjusting content of the at least one counter field comprises incrementing or decrementing a corresponding one of the counter fields by one unit to track a net number of hops traversed by the network status update ([0027] discloses decreasing counter).

Regarding claim 5, Indiresan discloses adjusting content of the at least one counter field comprises increasing or decreasing one or more of the counter fields by one or more amounts representing a net physical distance or network distance traversed by the network status update from said other node [0027] discloses decreasing base don number of hops, wherein network distance is interpreted as number of hops).

Regarding claim 8, Indiresan discloses propagating or refraining from propagating is based on a computation of said net distance based on said content of the at least one counter field ([0027] discloses when counter reaches zero, refraining from propagating is done and when not zero, propagation is done).

Regarding claim 10, Indiresan discloses at least one of the counter fields is initialized to a maximum value and decremented due to travel of the network status update in a corresponding direction, the computation of net distance comprises determining if the at least one of the counter fields has reached a zero value, and said propagating or refraining from propagating the network status update to one or more further network nodes comprises transmitting the network status update to said one or more further network nodes when the at least one of the counter fields is above the zero value, and refraining from transmitting the network status update to said one or more further network nodes when the at least one of the counter fields is at the zero value ([0027]).

Claim 19 is similarly analyzed as claim 1, with claim 19 reciting equivalent apparatus limitations. The communication interface and electronics are disclosed by Indiresan ([0023]; Fig. 6).

Claim 23 is similarly analyzed as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Indiresan et al. (US 20210226879).
Regarding claim 9, Indiresan discloses computation of said net distance comprises comparing the net distance to a maximum allowable net distance, and wherein said propagating or refraining from propagating the network status update to one or more further network nodes comprises transmitting the network status update to said one or more further network nodes when the net distance is less than or equal to the maximum allowable net distance, and refraining from transmitting the network status update to said one or more further network nodes when the net distance is greater than the maximum allowable net distance ([0027] discloses when counter is greater than zero, propagation is done and when equals zero, propagation is stopped. This is equivalent to comparing with a maximum allowable net distance, wherein the maximum is the original count).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that using a simple countdown counter would be equivalent to comparing with a threshold, the benefit of a counter being simple subtraction. 

Allowable Subject Matter
Claims 14 – 18 are allowed.

Claims 2 - 3, 6 – 7, 11 – 13, 20 – 22, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The following is an examiner’s statement of reasons for allowance for independent claim 14:

The prior art fails to disclose “wherein the network status update comprises at least a first counter field and a second counter field, the first counter field for use by subsequent nodes to track travel of the network status update in a first one or more directions, the second counter field for use by subsequent nodes to track travel of the network status update message in a second one or more directions”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to propagating network status:

EP 3809646 A1 Discloses Routing Tables for Forwarding Packets Between Switches in a Data Center Network.
Skillermark et al. (US 20200092121) discloses A Method Of And Devices For Supporting Selective Forwarding Of Messages In A Network Of Communicatively Coupled Communication Devices.
Raghu et al.  (US 20170325127) Discloses Redundant Traffic Suppression Relaying Mechanism for Ble-Mesh Systems.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632